Matter of Carroll (2017 NY Slip Op 05915)





Matter of Carroll


2017 NY Slip Op 05915


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

[*1]In the Matter of JAMES ROBERT CARROLL JR., an Attorney. (Attorney Registration No. 3969565)

Calendar Date: June 26, 2017

Before: Peters, P.J., Lynch, Devine, Aarons and Pritzker, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Michael G. Gaynor of counsel), for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER	 
Respondent was admitted to the practice of law in this state in 2001. He was previously admitted to practice in Pennsylvania in 1995, where he currently lists a business address with the Office of Court Administration.
By order filed January 3, 2017, the Supreme Court of Pennsylvania disbarred respondent upon consent following respondent's issuance of a resignation statement in lieu of discipline pursuant to Rule 215 of the Pennsylvania Rules of Disciplinary Enforcement. By reason of the discipline imposed upon respondent in Pennsylvania, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) now moves, by order to show cause returnable June 26, 2017, for an order imposing discipline upon respondent in this state. Respondent has not replied or otherwise responded to AGC's motion or raised any of the available defenses (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.13 [b]); therefore, we grant the motion (see Matter of Halbfish, 78 AD3d 1320, 1321
[2010]).
Turning to the issue of the appropriate disciplinary sanction, we take note that respondent's Pennsylvania resignation upon consent was tantamount to a disciplinary resignation in this state (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.10). Accordingly, upon consideration of all the facts and circumstances, we hold that, in order to protect the public, maintain the honor and integrity of the profession and deter others from committing similar misconduct, respondent should be disbarred in this state (see Matter of Torchia, ___ AD3d ___, 2017 NY Slip Op 04947 [2017]; Matter of Vega, 147 AD3d 1196 [2017]).
Peters, P.J., Lynch, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that the motion of the Attorney Grievance Committee for the Third Judicial Department is granted; and it is further
ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further
ORDERED that, effective immediately, respondent is
commanded to desist and refrain from the practice of law in any
form in the State of New York, either as principal or as agent,
clerk or employee of another; and respondent is hereby forbidden
to appear as an attorney or counselor-at-law before any court,
judge, justice, board, commission or other public authority, or
to give to another an opinion as to the law or its application,
or any advice in relation thereto, or to hold himself out in any
way as an attorney and counselor-at-law in this State; and it is
further
ORDERED that respondent shall comply with the provisions of the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of disbarred attorneys (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.15).